     Case 2:19-cv-00846 Document 28 Filed 04/23/20 Page 1 of 16 PageID #: 49



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


BYRON MEEKS,

             Plaintiff,

v.                                         Civil Action No. 2:19-cv-00846

JOE MARTIN, ROB MCCLUNG,
and TOM JOYCE

             Defendants.


                       MEMORANDUM OPINION AND ORDER


             Pending are the objections to the Proposed Findings

and Recommendation (“PF&R”) of United States Magistrate Judge

Dwane L. Tinsley, filed by the plaintiff, Byron Meeks, on

February 18, 2020.


                           I.   Procedural History


             The plaintiff initiated this action pro se in the

United States District Court for the Northern District of West

Virginia on July 31, 2019.         See ECF No. 1 (“Compl.”).       The

plaintiff alleges that the defendants “continually harassed” him

after the dismissal of a criminal case against him for

destruction of property.        See id. at 2.     The three defendants

are local government officials for Parkersburg, West Virginia:

Joe Martin is the Chief of Police of the City of Parkersburg,


                                       1
    Case 2:19-cv-00846 Document 28 Filed 04/23/20 Page 2 of 16 PageID #: 50



Rob McClung is the Code Director for the City of Parkersburg,

and Tom Joyce is the Mayor for the City of Parkersburg. 1            See

id.; ECF No. 15 at 3.       The plaintiff further alleges that

defendant Joe Martin seized four cars from the plaintiff’s

business without due process or a warrant, and without payment

or compensation.      See Compl. at 2.     The plaintiff’s handwritten

complaint reads, in pertinent part:

            Since [the dismissal of the criminal case for
            destruction of property], I have been continually
            harassed by the defendants through their positions
            held in our local government (police harassment,
            harassment from local board of zoning), effectively
            closing my small repair shop in my garage. I also
            have evidence of further wrong doings [sic] of the
            defendants up to and including possible RICO
            violations and criminal activity. Also without Due
            Process or nature of a warrant[,] Mr. Martin siezed
            [sic] four cars from our business which have allicated
            [sic] bills against them and we were never paid nor
            compensated for the loss of money owed. 2

Id.


            The plaintiff purports to bring claims under the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18

U.S.C. §§ 1961–68, and the Due Process Clause of the Fourth




1 The address listed for the defendants on the complaint is 1
Government Square, Parkersburg, WV 26101, which is the address
for the Parkersburg City Hall. See Compl. at 1.
2 The court notes that a few extra words appear to have been cut
at the very bottom of the complaint. The records of the court
and of the Northern District of West Virginia both show the same
text. The plaintiff does not raise this as an issue.


                                      2
  Case 2:19-cv-00846 Document 28 Filed 04/23/20 Page 3 of 16 PageID #: 51



Amendment to the United States Constitution.         See id.; see also

ECF No. 16 at 4-14 (confirming the two causes of action).            The

plaintiff seeks an unspecified amount of damages and injunctive

relief.   Compl. at 3.


           On August 22, 2019, the defendants filed a motion to

dismiss for insufficient service of process and for failure to

state a claim upon which relief can be granted.          See ECF No. 14

(“Mot. Dismiss”).    The plaintiff timely filed a response, see

ECF No. 16, to which the defendants timely filed a reply, see

ECF No. 18.   The plaintiff then filed a motion for default

judgment for falsification of evidence on October 10, 2019.            See

ECF No. 19.   The plaintiff’s motion alleges that the defendants

falsified an exhibit attached to their reply in support of the

motion to dismiss.    See id. at 1.     The defendants timely filed a

response, see ECF No. 20, but the plaintiff did not reply.            On

November 22, 2019, the plaintiff filed a motion for preliminary

injunction.   See ECF No. 21.     The defendants timely filed a

response, see ECF No. 25, but the plaintiff did not reply.


           On November 27, 2019, the matter was transferred to

this court pursuant to 28 U.S.C. § 1406(a) for improper venue

because “all of the defendants reside in Parkersburg, West

Virginia, which is located in the Southern District of West

Virginia” and because the events giving rise to the plaintiff’s



                                    3
  Case 2:19-cv-00846 Document 28 Filed 04/23/20 Page 4 of 16 PageID #: 52



claims occurred in Parkersburg.       See ECF No. 22 at 5-6.      This

action was then referred to United States Magistrate Judge Dwane

L. Tinsley for consideration in accordance with 28 U.S.C.

§ 636(b)(1)(B) and the Standing Order in this district.


             Magistrate Judge Tinsley filed a PF&R on January 29,

2020, recommending that the court grant the defendants’ motion

to dismiss (ECF No. 14), deny the plaintiff’s motions for

default judgment for falsification of evidence (ECF No. 19) and

for preliminary injunction (ECF No. 21), and accordingly dismiss

the matter.    See ECF No. 26 (“PF&R”) at 1.       The plaintiff timely

filed written objections on February 18, 2020.          See ECF No. 27

(“Objs.”).


                        II.   Standard of Review


             The court reviews de novo those portions of a

Magistrate Judge’s PF&R to which objections are timely filed.

28 U.S.C. § 636(b)(1); Diamond v. Colonial Life & Accident Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005).


                              III. Analysis


             The plaintiff raises four objections to the PF&R: (1)

that the plaintiff sufficiently served the defendants’ appointed

council through a process server, (2) that the Magistrate Judge


                                    4
    Case 2:19-cv-00846 Document 28 Filed 04/23/20 Page 5 of 16 PageID #: 53



erred in finding that the complaint fails to state a claim upon

which relief can be granted, (3) that the case should not be

dismissed for lack of standing, and (4) that the defendant

failed to file timely an answer to the complaint. 3           The plaintiff

does not object to the findings and recommendation to dismiss

the motion for default judgment for falsification of evidence or

the motion for preliminary injunction.


             A document filed pro se is “to be liberally

construed,” and “a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings

drafted by lawyers.”      Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)); see also

Sause v. Bauer, 138 S. Ct. 2561, 2563 (2018) (per curiam)

(finding that a pro se complaint could be understood to allege

Fourth Amendment claims that must be addressed in considering a

motion to dismiss).


      A.     Service of Process


             The Magistrate Judge found that the plaintiff did not

properly effectuate service of process upon the defendants.              See

PF&R at 4.    The Magistrate Judge determined that the plaintiff


3 The plaintiff lists more than four objections, but the court
finds that several objections relate to the same issue of the
sufficiency of the complaint.


                                      5
  Case 2:19-cv-00846 Document 28 Filed 04/23/20 Page 6 of 16 PageID #: 54



himself personally served process on August 1, 2019 and signed

the proof of service forms himself for each of the defendants.

See id. (citing ECF No. 6 at 2; ECF No. 7 at 2; ECF No. 8 at 2).

One who is a party to the suit may not effect service of

process.    As set forth in Rule 4: “Any person who is at least 18

years old and not a party may serve a summons and complaint.”

Fed. R. Civ. P. 4(c)(2) (emphasis added).         The Magistrate Judge

further found that the plaintiff attempted to serve three

entities who are not named defendants in this action: the

Parkersburg Police Department, the Parkersburg Municipal Court,

and the Parkersburg Zoning Administration. See id. (citing ECF

Nos. 6, 7, 8).


            In his objections, the plaintiff alleges that he also

later served the defendants’ “appointed council” through process

server Shawn Thomas Stark, NAPPS Member #9554, on September 11,

2019.   See Objs. at 1.    Signed and dated copies of the summons

and proofs of service were filed with the United States District

Court for the Northern District of West Virginia on September

27, 2019.   See ECF No. 17.     The three proofs of service from Mr.

Stark affirm that he served the summons for “Tom Joyce, Mayor of

The City of Parkersburg,” “Joe Martin, Chief of Police for The

City of Parkersburg,” and “Bob McClung, Director of Code

Department for City of Parkersburg” by serving the summons on




                                    6
    Case 2:19-cv-00846 Document 28 Filed 04/23/20 Page 7 of 16 PageID #: 55



“Brittany Harding, Paralegal for Joe Santer, Attorney for The

City of Parkersburg” on September 11, 2019.           See id. at 2, 4, 6.


            A city defendant is properly served by (1) “delivering

a copy of the summons and of the complaint to [the city’s] chief

executive officer,” or (2) by “serving a copy of [the summons

and of the complaint] in the manner prescribed by that state's

law for serving a summons or like process on [a city]

defendant.”     Fed. R. Civ. P. 4(j)(2).       Under West Virginia law,

service on a city defendant requires delivering or mailing (by

certified or first-class mail) a copy of the summons and of the

complaint upon the “mayor, city manager, recorder, clerk,

treasurer, or any member of its council or board of

commissioners.”     See W. Va. R. Civ. P. 4(d)(6)(A).         The City

Attorney is not authorized to receive service of process on

behalf of the City of Parkersburg. 4        The service made on Ms.

Harding, the paralegal, was therefore wholly insufficient.




4 Other federal courts have similarly held that service on a City
Attorney was insufficient where the City Attorney was not
authorized under state law to receive service on behalf of the
city. See, e.g., Reints v. City of Rapid City, S.D., No. CIV.
13-5043-JLV, 2015 WL 5254325, at *5 (D.S.D. Sept. 9, 2015)
(state law allows for service on a municipality by serving “the
mayor or any alderman or commissioner”); McGuinn v. City of
Sacramento Police Dep't, No. 2:13-CV-00740-JAM, 2013 WL 3804051,
at *3 (E.D. Cal. July 19, 2013) (state law allows for service on
a public entity by serving “the clerk, secretary, president,
presiding officer, or other head of its governing body”).


                                      7
  Case 2:19-cv-00846 Document 28 Filed 04/23/20 Page 8 of 16 PageID #: 56



           The plaintiff “bears the burden of proving adequate

service once a [Rule 12(b)(5)] motion to dismiss for

insufficient service of process has been filed.”          Scott v. Md.

State Dep’t of Labor, 673 F. App’x 299, 304 (4th Cir. 2016) (per

curiam).   The plaintiff failed to effect proper service of

process on the defendants individually or as officers of the

municipal government.     The complaint is properly dismissed for

insufficient service of process.


     B.    Failure to State a Claim


           Federal Rule of Civil Procedure 8(a)(2) requires that

a pleader provide “a short and plain statement of the claim

showing . . . entitle[ment] to relief.”        Fed. R. Civ. P.

8(a)(2); Erickson, 127 S. Ct. at 2200.        The required “short and

plain statement” must provide “‘fair notice of what the . . .

claim is and the grounds upon which it rests.’”          Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 545 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957), overruled on other grounds,

Twombly, 550 U.S. at 563).      Rule 8 does not require “detailed

factual allegations, but it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.”         Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (internal quotation marks omitted).




                                    8
  Case 2:19-cv-00846 Document 28 Filed 04/23/20 Page 9 of 16 PageID #: 57



            Rule 12(b)(6) correspondingly permits a defendant to

challenge a complaint that “fail[s] to state a claim upon which

relief can be granted.”     Fed. R. Civ. P. 12(b)(6).       In order to

survive a motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”         Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 570).        The “[f]actual

allegations [in the complaint] must be enough to raise a right

to relief above the speculative level” such that relief is

“plausible.”   Twombly, 550 U.S. at 555-56.        A “formulaic

recitation of the elements of a cause of action will not do.”

Id. at 555.


            The Magistrate Judge in this case found that the

plaintiff made little effort to explain how the facts alleged in

the complaint satisfy the elements of his claims for Fourth

Amendment or RICO violations.      PF&R at 6.     The plaintiff argues

that the Magistrate Judge improperly examined material outside

of the complaint.    See Objs. at 2-3.      The plaintiff also argues

that the allegations in the complaint should be treated as true,

and that the complaint only needs a brief statement of the

alleged violations without the need for specific detail.            See

id. at 2.   There is no dispute that the plaintiff’s allegations

in the complaint are to be construed as true.         See Erickson, 551




                                    9
  Case 2:19-cv-00846 Document 28 Filed 04/23/20 Page 10 of 16 PageID #: 58



U.S. at 94.    However, it is not the case that the complaint does

not need specific details.      The “short and plain statement” of a

complaint must still allege enough facts to show an entitlement

to relief that is plausible.       Twombly, 550 U.S. at 555-56.       The

court reviews the plaintiff’s causes of action to determine

whether the complaint asserts enough facts for a plausible

entitlement to relief.


             (1)   Fourth Amendment Claim


             The Fourth Amendment to the United States Constitution

guarantees “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable

searches and seizures.”      U.S. CONST. amend. IV.     Personal property

constitutes an “effect” within the meaning of the Fourth

Amendment.    Altman v. City of High Point, N.C., 330 F.3d 194,

203 (4th Cir. 2003).     “A ‘seizure’ of property occurs when there

is some meaningful interference with an individual's possessory

interests in that property.”       United States v. Jacobsen, 466

U.S. 109, 113 (1984).     Fourth Amendment rights are personal

rights that may not be vicariously asserted.          United States v.

Bullard, 645 F.3d 237, 242 (4th Cir. 2011) (citing United States

v. Quinn, 475 U.S. 791, 794 (1986)).




                                    10
  Case 2:19-cv-00846 Document 28 Filed 04/23/20 Page 11 of 16 PageID #: 59



           The Magistrate Judge found that the plaintiff failed

to state a claim for Fourth Amendment violations because the

plaintiff does not own the allegedly seized vehicles or

otherwise have a possessory interest in them.          PF&R at 8.    The

plaintiff presents two arguments in his objections to the

Magistrate Judge’s finding.      First, the plaintiff argues that he

had a bailment relationship with the vehicles such that he is

responsible for any damages or theft of the vehicles as if they

were his own.    See Objs. at 3.     Second, the plaintiff alleges

that he had a possessory interest in the vehicles (or at least

in two of the vehicles) because he owns the engines in two of

the vehicles for which his customers had not yet paid.            See id.


           The complaint alleges that defendant Martin seized

four vehicles “from [the plaintiff’s] business” without a

warrant and without payment or compensation for the vehicles.

Compl. at 2.    The claim is not asserted against defendants Joyce

or McClung.    The plaintiff does not provide the date when these

vehicles were allegedly seized, the location from where they




                                    11
    Case 2:19-cv-00846 Document 28 Filed 04/23/20 Page 12 of 16 PageID #: 60



were seized, 5 or whether he has ownership or a possessory

interest in the vehicles.        The plaintiff only asserts a bailment

relationship in his objections to the PF&R, more than six months

after filing the complaint and after numerous pleadings.              The

plaintiff also alleges for the first time in his objections that

he owns the engines in two of the vehicles.           These allegations

are outside the “four corners” of the complaint and are

untimely.     The complaint is completely devoid of sufficient

factual details to raise a right to relief above the speculative

level.    Accordingly, the Fourth Amendment claim is properly

dismissed for failure to state a claim.


             (2)   RICO Claim


             RICO prohibits various activities generally associated

with organized crime.       ESAB Grp., Inc. v. Centricut, Inc., 126

F.3d 617, 626 (4th Cir. 1997) (citing 18 U.S.C. § 1962).              The



5 Although the plaintiff alleges that the vehicles were seized
from his “business” operated out of his garage, later pleadings
reveal that the vehicles were seized from a non-contiguous
vacant lot. See ECF No. 18 at 2-3; ECF No. 18-1. There is no
dispute that the plaintiff had a variance to operate his
commercial repair shop from his garage in a residential area,
but the variance only applies to the plaintiff’s garage. See
ECF No. 18 at 2; ECF No. 18-1. A condition of the variance is
that “no vehicle parts are to be stored outside the garage.”
See ECF No. 19-15. The plaintiff has not alleged or presented
any information to show that he received a variance to store the
vehicles in the vacant lot from which they were seized, or
anywhere other than his garage, in connection with his business.


                                      12
  Case 2:19-cv-00846 Document 28 Filed 04/23/20 Page 13 of 16 PageID #: 61



statute provides a private cause of action to “[a]ny person

injured in his business or property by reason of a violation of”

the RICO provisions.     Id. (citing 18 U.S.C. § 1964(c)).         The

elements of a civil RICO claim are “(1) the conduct (2) of an

enterprise (3) through a pattern of racketeering activity.”

Salinas v. United States, 522 U.S. 52, 62 (1997).           To state a

civil RICO claim, a plaintiff must allege “at least two acts of

racketeering that form a [continuing] pattern of racketeering

activity,” and “a relationship among the defendant's activities

showing they had the same or similar purposes.”          See Anderson v.

Found. for Advancement, Educ. & Employment of Am. Indians, 155

F.3d 500, 505 (4th Cir. 1998).


           The complaint alleges that the defendants “continually

harassed” the plaintiff “through their positions held in [the]

local government,” “effectively closing [his] small repair shop

in [his] garage.”    See Compl. at 2.      The Magistrate Judge found

that the complaint does not contain factual detail about the

alleged harassment or how such harassment constitutes

“racketeering activity” for a civil RICO claim.          PF&R at 7.      The

plaintiff argues that he does not “need to establish a




                                    13
    Case 2:19-cv-00846 Document 28 Filed 04/23/20 Page 14 of 16 PageID #: 62



Racketeering Injury distinct from [the injury] that occurred as

a result of the predicate acts.” 6         See Objs. at 2.


             Even if the plaintiff does not list every element of

the RICO offense, the complaint must contain enough facts to

demonstrate that the plaintiff’s entitlement to relief under

RICO is plausible.       The plaintiff does not allege enough facts

to assert a RICO claim because he fails to allege the minimum

facts for “at least two acts of racketeering.”            Although the

plaintiff alleges that he has evidence of wrongdoing by the

defendants “including possible RICO violations,” he does not

provide any facts about this evidence.          The allegation remains

conclusory and the complaint is properly dismissed with respect

to the plaintiff’s RICO claim.


       C.    Standing


             The defendants did not raise standing as an issue in

their pleadings and the Magistrate Judge does not address

standing in the PF&R as a basis for dismissing the case. 7             Since



6 The plaintiff argues the same in his response to the motion to
dismiss. See ECF No. 16 at 4-5.
7 The defendants moved to dismiss the case pursuant to Rule
12(b)(5) (insufficient service of process) and Rule 12(b)(6)
(failure to state a claim upon which relief can be granted).
See ECF No. 14 at 1. The defendants did not move to dismiss the
case for lack of standing under Rule 12(b)(1).


                                      14
  Case 2:19-cv-00846 Document 28 Filed 04/23/20 Page 15 of 16 PageID #: 63



the plaintiff’s claims have already been dismissed for

insufficient service of process and for failing to state a claim

upon which relief can be granted, the court does not consider

the plaintiff’s standing to assert his claims.


     D.    Failure to File an Answer


           Unless otherwise specified in the Federal Rules of

Civil Procedure or in federal statute, a defendant “must serve

an answer . . . within 21 days after being served with the

summons and complaint.”      Fed. R. Civ. P. 12(a)(1)(A)(i).        A Rule

12(b) motion “must be made before pleading if a responsive

pleading is allowed.”     Id. 12(b).     Filing a Rule 12(b) motion

alters the 21-day time period.       See id. 12(a)(4).      “[I]f the

court denies the motion or postpones its disposition until

trial, the responsive pleading must be served within 14 days

after notice of the court's action.”        Id. 12(a)(4)(A).


           The defendant timely filed a motion to dismiss

pursuant to Rule 12(b)(5) and Rule 12(b)(6) on August 22, 2019.

The filing of the motion to dismiss negated the 21-day deadline

to file a responsive pleading until the court acts on the

motion.   No responsive pleading is necessary because the motion

to dismiss is granted and the case is dismissed.




                                    15
  Case 2:19-cv-00846 Document 28 Filed 04/23/20 Page 16 of 16 PageID #: 64



                             IV.   Conclusion


           Accordingly, having received the PF&R and the

plaintiff’s objections, and having reviewed the record de novo,

it is ORDERED that:


           1.    The plaintiff’s objections to the PF&R be, and

they hereby are, overruled;


           2.    The findings made in the PF&R be, and they hereby

are, adopted by the court and incorporated herein;


           3.    The defendants’ motion to dismiss (ECF No. 14)

be, and it hereby is, granted;


           4.    The plaintiff’s motions for default judgment for

falsification of evidence (ECF No. 19) and for preliminary

injunction (ECF No. 21) be, and they hereby are, denied;


           5.    The plaintiff’s action be, and it hereby is,

dismissed without prejudice and removed from the docket of the

court.


           The Clerk is directed to forward copies of this

memorandum opinion and order to the plaintiff, all counsel of

record, and the United States Magistrate Judge.


                                         ENTER: April 23, 2020



                                    16
